

Exhibit 10.2
FORM A – EXECUTIVE OFFICERS
WITH EMPLOYMENT AGREEMENTS


APOLLO GROUP, INC.
STOCK OPTION AGREEMENT
RECITALS
A.    The Corporation has implemented the Incentive Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
receive one or more equity incentive awards designed to encourage them to
continue their service relationship with the Corporation.
B.    Optionee is to render valuable services to the Corporation, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Incentive Plan in connection with the Corporation’s grant of an option to
Optionee as an additional inducement to perform those services.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.    Grant of Option. Pursuant to the terms of Section ___ of Optionee’s
Employment Agreement, the Corporation hereby grants to Optionee on _________
(the “Grant Date”) a Non–Statutory Option to purchase [ ] shares of the
Corporation’s Class A Common Stock (the “Option Shares”) at an exercise price of
$[ ] per share (the “Exercise Price”), the closing price per share of such Class
A Common Stock on the Nasdaq Global Select Market on the Grant Date.
2.    Option Term. The term of this option shall commence on the Grant Date and
continue in effect until the close of business on _________ (the “Expiration
Date”), unless sooner terminated in accordance with Paragraph 5 or 6.
3.    Limited Transferability.
(a)    Except for the limited transferability provided under this Paragraph
3(a), this option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, this option
may be assigned in whole or in part during Optionee’s lifetime to a Living
Trust, and the assigned portion may only be exercised by that Living Trust. The
terms applicable to the assigned portion shall be the same as those in effect
for this option immediately prior to such assignment and shall be evidenced by
an assignment agreement in form reasonably satisfactory to the Corporation. For
purposes of this Paragraph 3(a), a Living Trust shall mean a revocable living
trust established by Optionee or by Optionee and his spouse of which Optionee is
the sole trustee (or sole co–trustee with his spouse) and sole beneficiary (or
sole co–beneficiary with his spouse) during Optionee’s lifetime.
(b)    Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred

1

--------------------------------------------------------------------------------



to such beneficiary or beneficiaries upon the Optionee’s death while holding
this option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.
4.    Dates of Exercise. The Option shall vest and become exercisable for the
Option Shares as follows:____________________________, provided Optionee
continues in the Company’s employ through each such vesting date.  The foregoing
vesting schedule shall constitute the “Vesting Schedule” for the Option. 
However, this option may vest and become exercisable in whole or in part on an
accelerated basis in accordance with the special vesting acceleration provisions
of Paragraph 5(b), Paragraph 5(c) or Paragraph 6 of this Agreement. As the
option becomes exercisable for one or more installments, those installments
shall accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.
5.    Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
(a)    Except as otherwise expressly provided in subparagraphs (c), (d) and (f)
of this Paragraph 5 or Paragraph 6(b), should Optionee cease to remain in
Service for any reason while this option is outstanding, then Optionee (or other
permitted transferee of this option in accordance with Paragraph 3(a)) shall
have a _______ (__)–month period measured from the date of such cessation of
Service during which to exercise this option for any or all of the Option Shares
for which this option is, pursuant to the Vesting Schedule specified in
Paragraph 4 or the special vesting acceleration provisions of Paragraph 5(b),
Paragraph 5(c) or Paragraph 6 below, vested and exercisable at the time of
Optionee’s cessation of Service, but in no event shall this option be
exercisable at any time after the Expiration Date.
(b)    ADD SPECIAL SERVICE VESTING/EXTENDED EXERCISE PERIOD PROVISIONS REQUIRED
BY EXISTING EMPLOYMENT AGREEMENT WITH OPTIONEE
(c)    Should Optionee’s Service terminate by reason of his death, then this
option, to the extent vested and outstanding at that time, may be exercised by
(i) the personal representative of Optionee’s estate, (ii) the Living Trust to
which this option is transferred pursuant to Paragraph 3(a) of this Agreement or
(iii) the person or persons to whom the option is transferred pursuant to
Optionee’s will or the laws of inheritance following Optionee’s death, as the
case may be. However, if Optionee dies while holding this option and has an
effective beneficiary designation in effect for this option at the time of his
death, then the designated beneficiary or beneficiaries shall have the exclusive
right to exercise this option following Optionee’s death. Any right to exercise
this option pursuant to this Paragraph 5(c) shall lapse, and this option shall
cease to be outstanding, upon the earlier of (i) the expiration of the _______
(___)–month period measured from the date of Optionee’s death or (ii) the
Expiration Date.
(d)    Should Optionee’s Service terminate by reason of his Disability, then
this option, to the extent vested and outstanding at that time, may be exercised
by the Optionee or, if applicable, the Living Trust to which this option is
transferred pursuant to Paragraph 3(a) of this Agreement. Any right to exercise
this option pursuant to this Paragraph 5(d) shall lapse, and this option shall
cease to

2

--------------------------------------------------------------------------------



be outstanding, upon the earlier of (i) the expiration of the _______
(___)–month period measured from the date of Optionee’s death or (ii) the
Expiration Date.
(e)    The applicable period of post–Service exercisability in effect pursuant
to the foregoing provisions of this Paragraph 5 shall automatically be extended
by an additional period of time equal in duration to any interval within such
post–Service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with the applicable registration requirements of federal
and state securities laws, but in no event shall such an extension result in the
continuation of this option beyond the Expiration Date.
(f)    Should Optionee’s Service be terminated for Cause, then this option,
whether or not vested and exercisable, shall terminate immediately and cease to
be outstanding.
(g)    During the limited period of post–Service exercisability provided
pursuant to the foregoing provisions of this Paragraph 5, this option may not be
exercised in the aggregate for more than the number of Option Shares for which
this option is at the time vested and exercisable pursuant to the Vesting
Schedule specified in Paragraph 4 or the special vesting acceleration provisions
of Paragraph 5(b) or Paragraph 5(c) above or Paragraph 6 below. Except as
otherwise expressly provided in Paragraph 5(b) or Paragraph 5(c) above, this
option shall not vest or become exercisable for any additional Option Shares
following the Optionee’s cessation of Service. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding for any exercisable Option Shares
for which the option has not otherwise been exercised.
6.    Special Acceleration of Option.
(a)    Should a Change in Control occur during Optionee’s period of Service but
at a time when this option is not otherwise fully vested and exercisable, then
this option shall automatically accelerate so that this option shall,
immediately prior to the effective date of that Change in Control, become
exercisable for all of the Option Shares at the time subject to this option and
may be exercised for any or all of those Option Shares as fully vested shares of
Class A Common Stock.
(b)    Immediately following the Change in Control, this option shall terminate
and cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.
(c)    If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Class A Common Stock subject to this option
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at the time. Appropriate adjustments shall also
be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Corporation’s
outstanding Class A Common Stock receive cash consideration for their Class A
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of this option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Class A Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.

3

--------------------------------------------------------------------------------



(d)    This Agreement shall not in any way affect the right of the Corporation
to adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7.    Adjustment in Option Shares. Should any change be made to the Class A
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin–off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin–off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to (i) the total number and/or class of securities subject to this
option and (ii) the Exercise Price. The adjustments shall be made in such manner
as the Plan Administrator deems appropriate in order to reflect such change, and
those adjustments shall be final, binding and conclusive upon Optionee and any
other person or persons having an interest in the option. In the event of any
Change in Control transaction, the adjustment provisions of Paragraph 6(c) shall
be controlling.
8.    Stockholder Rights. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.
9.    Manner of Exercising Option.
(a)    In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
(i)    Execute and deliver to the Corporation a Notice of Exercise as to the
Option Shares for which the option is exercised or comply with such other
procedures as the Corporation may establish for notifying the Corporation of the
exercise of this option for one or more Option Shares.
(ii)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:
(A) cash or check made payable to the Corporation;
(B) shares of Class A Common Stock (whether delivered in the form of actual
stock certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any incremental charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre–clearance/pre–notification policies) to
effect the immediate sale of the purchased shares and

4

--------------------------------------------------------------------------------



remit to the Corporation, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate Exercise Price payable for the
purchased shares plus all applicable Withholding Taxes required to be withheld
by the Corporation by reason of such exercise and (ii) to the Corporation to
deliver the certificates for the purchased shares directly to such brokerage
firm on such settlement date in order to complete the sale.
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure).
(iii)    Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
(iv)    Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing Optionee) for the satisfaction of all Withholding Taxes
applicable to the option exercise.
(b) As soon as practical after the Exercise Date and the Corporation’s
collection of the applicable Withholding Taxes, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares.
(c) In no event may this option be exercised for any fractional shares.
10.    Withholding Taxes. Optionee may satisfy the Withholding Taxes applicable
to each exercise of this option by (i) delivering to the Corporation that number
of shares of Class A Common Stock at the time owned by Optionee (exclusive of
the shares purchased at that time under this option), duly endorsed for transfer
to the Corporation and free and clear of any liens, claims, security interests
or other encumbrances, with an aggregate Fair Market Value equal of the dollar
amount of such Withholding Taxes, (ii) delivering to the Corporation cash, a
check payable to the Corporation or such other form of payment permitted by the
Plan Administrator in the aggregate dollar amount required to satisfy such
Withholding Taxes or (iii) using a portion of the sale proceeds of the purchased
Option Shares to satisfy such tax withholding amount, to the extent Optionee
exercises the option pursuant to the sale and remittance procedure set forth in
paragraph 9(a)(ii)(C) hereof.
11.    Compliance with Laws and Regulations. The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such exercise and
issuance. All shares of Class A Common Stock issued pursuant to the exercise of
this option shall be registered on a Form S–8 registration statement under the
Securities Act of 1933, as amended.
12.    Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.
13.    Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected by properly
addressed electronic mail delivery. Any notice required to be given or delivered
to

5

--------------------------------------------------------------------------------



Optionee shall be in writing and addressed to Optionee at the most recent
address then on file for Optionee in the Corporation’s Human Resources
Department. All notices shall be deemed effective upon personal or electronic
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
14.    Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Incentive Plan and are in all respects limited by and
subject to the terms of the Incentive Plan. All decisions of the Plan
Administrator with respect to any question or issue arising under the Incentive
Plan or this Agreement shall be conclusive and binding on all persons having an
interest in this option.
15.    Conflicting Provisions. This option has been granted pursuant to the
provisions of Section __ of the Employment Agreement, and this Agreement and the
option evidenced by such Agreement are subject to the terms of the Employment
Agreement. In the event of any conflict between the provisions of the Employment
Agreement and this Agreement or the Incentive Plan, the provisions of the
Employment Agreement shall be controlling.
16.    Benefit Limitation. Notwithstanding any provision to the contrary in this
Agreement, should any accelerated vesting of this option in connection with a
Change in Control transaction constitute a parachute payment under Code Section
280G, then such vesting acceleration shall be subject to the benefit limitation
provisions of Section __ of the Employment Agreement.
17.    Proprietary Information and Intellectual Property Agreement. Optionee
accepts and agrees to comply with the terms of the Corporation’s Proprietary
Information and Intellectual Property Agreement (“PIIPA”), attached hereto as
Appendix B and incorporated herein by reference.    


18.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict–of–laws rules.
19.    Employment at Will. Nothing in this Agreement or in the Incentive Plan
shall confer upon Optionee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with or without cause.
20.    Optionee Acceptance. Optionee must accept the terms and conditions of
this Agreement, including the PIIPA, either electronically through the
electronic acceptance procedure established by the Company or through a written
acceptance delivered to the Company in a form satisfactory to the Company. In no
event shall any Option Shares be exercisable under this Agreement in the absence
of such acceptance.



















6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be executed
on its behalf by its duly–authorized officer on the date indicated below its
signature line, and Optionee has executed this Agreement on the date below his
signature line.


APOLLO GROUP, INC.
 
 
 
BY:
 
 
 
 
 
TITLE:
 
 
 
 
OPTIONEE
 
 
 
 
 
 
 
 
 














7

--------------------------------------------------------------------------------



APPENDIX A
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Stock Option Agreement.


B.Board shall mean the Corporation’s Board of Directors.


C.Cause shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.


D.Change in Control shall have the meaning assigned to such term in Section 3.1
of the Incentive Plan.


E.Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.


F.Code shall mean the Internal Revenue Code of 1986, as amended.


G.Corporation shall mean Apollo Group, Inc., an Arizona corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Apollo Group, Inc. which shall by appropriate action adopt the Incentive
Plan.


H.Disability shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.


I.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.


J.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of this Agreement.


K.Exercise Price shall mean the exercise price per Option Share as specified in
Paragraph 1 of this Agreement.


L.Expiration Date shall mean the date on which the option expires as specified
in Paragraph 2 of this Agreement.


M.Employment Agreement shall mean the Employment Agreement between the
Corporation and Optionee dated as of ______________.


N.Fair Market Value per share of Class A Common Stock on any relevant date shall
be the closing price per share of Class A Common Stock on the date in question
on the Stock Exchange serving as the primary market for the Common Stock, as
such price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global or Global Select Market) or as officially
quoted in the composite tape of transactions on any other Stock Exchange on
which the Common Stock is then primarily traded. If there is no closing price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing price on the last preceding date for which such quotation exists.

8

--------------------------------------------------------------------------------



O.Good Reason shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.
 
P.Grant Date shall mean the grant date of the option as specified in Paragraph 1
of this Agreement.


Q.Incentive Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended and restated from time to time.


R.Non–Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.


S.Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.


T.Option Shares shall mean the number of shares of Class A Common Stock subject
to the option as specified in Paragraph 1 of this Agreement.
 
U.Optionee shall mean the person to whom the option is granted.


V.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


W.Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.


X.Service shall mean Optionee’s performance of services for the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established) in
the capacity of an Employee. For purposes of this Agreement, Optionee shall be
deemed to cease Service immediately upon the occurrence of the either of the
following events: (i) Optionee no longer performs services in an Employee
capacity for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which Optionee renders services in an Employee capacity ceases to remain a
Parent or Subsidiary of the Corporation, even though Optionee may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation. However, except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period the Optionee is on a leave of absence.


Y.Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or Global Select Market or the New York Stock Exchange.


Z.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

9

--------------------------------------------------------------------------------



AA.Vesting Schedule shall mean the schedule set forth in Paragraph 4 of this
Agreement pursuant to which the option is to become exercisable for the Option
Shares in installments over the Optionee’s period of Service.


BB.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required by applicable laws and regulations to be withheld by the Corporation in
connection with the exercise of the option.





10

--------------------------------------------------------------------------------



APPENDIX B


PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY
AGREEMENT


This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my employment with Apollo Group, Inc., is a condition
of my employment, and is a material part of the consideration for my employment
by the Company. The headings contained in this PIIPA are for convenience only,
have no legal significance, and are not intended to change or limit this PIIPA
in any matter whatsoever. Capitalized terms not defined in this PIIPA have the
meanings ascribed to them in the Company’s Intellectual Property Policy. I have
read and agree to comply with such policy. I understand that the Intellectual
Property Policy may be amended from time to time by the Company. I further
understand and agree that I am obligated to comply with such amendments and will
review this policy periodically to ensure that I am aware of such amendments. If
there is any conflict between the terms of such policy and this PIIPA, the terms
of this PIIPA will prevail.


A.    Definitions
1.    The “Company”
As used in this PIIPA, the “Company” refers to Apollo Group, Inc., each of its
subsidiaries, parent companies, and successors and assigns. A subsidiary is any
company that is directly or indirectly, wholly or partially, owned by Apollo
Group, Inc. I recognize and agree that my obligations under this PIIPA and all
terms of this PIIPA apply to me regardless of whether I am employed by or
provide services to Apollo Group, Inc. or any subsidiary, parent company,
successor or assign of Apollo Group, Inc.
2.    “Proprietary Information”
I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):


a.the Company’s Lead List which is comprised of prospective students;


b.data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;


c.information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof;



11

--------------------------------------------------------------------------------



d.the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;
e.the certification training materials and processes for the certification of
the Company’s student advisors (known as the ACU online learning system
program), including, but not limited to, the tests taken, materials provided and
course work;


f.the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;


g.salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company, all
business models and financial information, data and materials of the Company not
otherwise available to the general public through the Company’s Annual Report or
otherwise;


h.all market research or works for hire materials, including, but not limited
to, industry data, demographics, company profiles and/or specific consumer
behavior information, all monthly financial, statistical and operational
information and reports, and all other information concerning enrollment by
campus, profit and loss per campus and the terms of any lease;


i.all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;


j.all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;


k.information provided to the Company from a third party under a non–disclosure
agreement;


l.the “Personally Identifiable Information” of any individual that is known or
accessible as a result of employment with the Company. “Personally Identifiable
Information” includes, but is not limited to information that is directly
associated with a specific person such as a name, address, telephone number,
e–mail address, or information about activities directly linked to that person.
It also includes, but is not limited to, “Education Records” as that term is
defined in the Family Educational Rights and Privacy Act of 1974, as amended.


I understand and agree that my employment creates a relationship of confidence
and trust between the Company and me with respect to Proprietary Information.
3.    “Company Documents and Materials”
I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.

12

--------------------------------------------------------------------------------



“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products, prototypes and models and any information recorded in any other form
whatsoever. “Company Documents and Materials” also include copies of any of the
foregoing.
B.    Assignment of Rights and Confidentiality Requirements
All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company any and
all rights, title and interest I may have or acquire in such Proprietary
Information.
At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company as specified in the Company’s Schedule of
Executive Authority (“SEA”), except as may be necessary in the ordinary course
of performing my duties to the Company. I acknowledge that, without prejudice to
any and all rights of the Company, an injunction is the only effective remedy to
protect the Company’s rights and property as set out herein.
C.    Maintenance and Return of Company Documents and Materials
I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.
I agree that during my employment by the Company, I will not remove any Company
Documents and Materials from the business premises of the Company or deliver any
Company Documents and Materials to any person or entity outside the Company,
except in connection with performing the duties of my employment. I further
agree that, immediately upon the termination of my employment by me or by the
Company for any reason, or during my employment if so requested by the Company,
I will return all Company Documents and Materials, apparatus, equipment and
other physical property, or any reproduction of such property, excepting only
(i) my personal copies of records relating to my compensation; (ii) my personal
copies of any materials previously distributed generally to stockholders of the
Company; and (iii) my copy of this PIIPA.
D.    Disclosure of Intellectual Property to the Company
I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know–how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
employment.
I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my employment with the Company which resulted, in whole or in part, from my
prior employment by the Company. Such disclosures shall be received by the
Company in confidence

13

--------------------------------------------------------------------------------



(to the extent such Company Intellectual Property are not assigned to the
Company pursuant to Section (E) below) and do not extend the assignment made in
Section (E) below.
I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:
1.    Creation;
2.    A request by Intellectual Property (“IP”) Counsel, as appointed by the
Company’s General Counsel, or a designee of IP Counsel;
3.    As required by any applicable External Sponsor contract, by this
Agreement, or by any other Company policy;
4.    A determination is made by me that the Company or an External Sponsor may
have an interest in the Intellectual Property.
I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non–confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an Employee or the Company
intends to obtain, or is likely to receive, economic gain from the use or
disposition of the Intellectual Property.
I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not obligate me to assign to the Company any of my rights in
Intellectual Property that does not qualify as Company Intellectual Property.
“Company Intellectual Property” is Intellectual Property that: (a) is created in
the scope of my employment; (b) is developed, in whole or in part, by the use of
Company Resources (excluding resources accessed and used entirely as part of a
student or faculty academic endeavor at any subsidiary); (c) relates to the
business of the Company or to the Company’s actual or demonstratably anticipated
strategies, plans or research and development; or (d) contains Company
Proprietary Information. Company Resources include, but are not limited to the
following resources owned or controlled by Apollo Group, Inc., or a subsidiary:
facilities, computers, research funding, resources for asynchronous or distance
learning programs, paid time within the employment period, assistance of support
staff, telecommunication services, central computing resources, instructional or
graphic design or other production services, Company trade secret information,
and any other equipment, technologies or facilities.
E.    Right to New Ideas
1.    Assignment of Intellectual Property to the Company
I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during my employment shall be the sole property of the Company to the
maximum extent permitted by applicable law. However, any Intellectual Property
that I make, discover, conceive, reduce to practice or develop (in whole or in
part, either alone or jointly with others) during my employment shall not be the
sole property of the Company so long as such Intellectual Property does not
qualify as Company Intellectual Property.

14

--------------------------------------------------------------------------------



The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.
I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully–owned by the Company
into Company Intellectual Property.
If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty–free, fully paid–up,
irrevocable, perpetual, sublicensable, worldwide license to make, have made,
modify, use, market, sell and distribute any such Intellectual Property as part
of or in connection with Company Intellectual Property or Company product,
service or process in any media now known or later developed.
Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.
2.    Works Made for Hire
I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.
3.    Cooperation
I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
PIIPA and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with Company Intellectual Property and improvements thereto in any
and all jurisdictions. Such acts may include (without limitation) execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint and agree to appoint the Company and its duly
authorized officers and agents, as my agents and attorneys to act for and on my
behalf and instead of me, to execute and file any documents, applications or
related findings and to do all other lawfully permitted acts in the same manner
as I could do to further the purposes set forth above in this Subsection 3,
including (without limitation) the perfection of assignment and the prosecution
and issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.
4.    Assignment or Waiver of Moral Rights
Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to the extent the following is allowed by the laws in
the various jurisdictions where Moral Rights exist, I hereby waive the whole of
my Moral Rights in any work and warrant that any work created by me is original.

15

--------------------------------------------------------------------------------



5.    List of Intellectual Property
I have attached hereto as Exhibit A a complete list of all Intellectual Property
or improvements to which I claim ownership and that I desire to remove from the
operation of this PIIPA (except for the license granted in Section (E)(1)
above), and I acknowledge and agree that such list is complete. If no such list
is attached to this PIIPA, I represent that I have no such Intellectual Property
at the time of signing this PIIPA.
F.    Company Authorization for Publication
Prior to my submitting or disclosing for possible non–confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the SEA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.
G.    Former Employer’s and Others’ Information
I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my employment by the Company.
I agree that I will not disclose to the Company, or use in the performance of my
duties and responsibilities as an employee of the Company, any trade secrets or
confidential or proprietary information or material belonging to any previous
employers or other person or entity.
H.    Competition; Non–Solicitation of Employees
I agree that (a) during the term of my employment by the Company, I will not
engage in any employment or business activity that is competitive with, or which
could conflict with my employment by the Company without first disclosing such
activity to the Company and obtaining its express written approval, which may be
denied in the Company’s sole discretion, and (b) for the period of my employment
by the Company and for one (1) year thereafter, I will not, either directly or
indirectly, solicit, attempt to solicit, or assist in the solicitation of any
employee, independent contractor, or consultant of the Company for whom I had
managerial responsibility, to whom I reported, with whom I participated on
Company teams or projects, or about whom I gained confidential salary or
performance information, to terminate his or her relationship with the Company.
If there is a conflict between this provision and any restrictive covenants
contained in any employment agreement executed by me and the Company, the
provisions of the employment agreement will govern.
I.    At–Will Employment
I understand that my employment with the Company is not for a definite term and
either I or the Company can terminate the employment relationship at any time,
with or without cause or advance notice, subject to any severance benefits to
which I may become entitled to pursuant to the provisions of any employment
agreement in effect at the time between me and the Company. The terms of this
Agreement survive the termination of employment as provided for herein.
J.    Reformation and Severability

16

--------------------------------------------------------------------------------



I agree that if any provision, or portion of a provision, of this Agreement is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this Agreement be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this Agreement and this Agreement shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.
K.    Authorization for Post–Termination Notification of Obligations under PIIPA
I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
employment with the Company of my ongoing obligations under this PIIPA.
L.    Entire Agreement
This PIIPA sets forth the entire agreement and understanding between the Company
and me relating to the subject matters covered therein, and this PIIPA merges,
cancels, supersedes and replaces all prior discussions between us, including
(without limitation) any and all statements, representations, negotiations,
promises or agreements relating to the subject matters covered by this PIIPA
that may have been made by any officer, employee or representative of the
Company. Furthermore, any subsequent change(s) to my job duties,
responsibilities, title, reporting level or relationship, compensation,
benefits, regular place of employment or any other term or condition of my
employment with the Company shall not affect the validity or scope of this
Agreement which shall remain in full force and effect notwithstanding any such
change(s).
M.    Effective Date
This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of the Company.
N.    Governing Law
Although I may work for the Company outside of Arizona or the United States, I
understand and agree that this Agreement will be interpreted and enforced in
accordance with the laws of the State of Arizona.
I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.

17

--------------------------------------------------------------------------------



Date:
 
 
 
 
 
 
 
Employee Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Name [Please Print]
 
 
 
 
 
For Apollo Group, Inc.:
 
 
 
 
 
 
 
 
Brian L. Swartz
 
 
 
SVP and CFO
 
 
 








18

--------------------------------------------------------------------------------






EXHIBIT A
1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my employment by the Company that have been made or discovered
or conceived or first reduced to practice by me or jointly with others prior to
my employment by the Company that I desire to remove from the operation of the
Company’s Proprietary Information and Intellectual Property Agreement (“PIIPA”),
except for the license granted in Section (E)(2) of the PIIPA:



    
No Intellectual Property.

    
See below:









    
See _____ (#) additional sheets attached.



2.
I propose to bring to my employment the following materials and documents of a
former employer or other person/entity:



    
No materials or documents

    
See below:









    
See ____ (#) additional sheet(s) attached:











Date:
 
 
 
 
 
 
Employee Signature
 
 
 
 










19